c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------------- about his concern that payroll service provider number release date conex-118976-16 uil 4980h 5000a the honorable kirsten gillibrand united_states senator third avenue suite new york ny attention dear senator gillibrand i am responding to your letter dated date on behalf of your constituent --------- ----------------- may not have filed all information returns required under the affordable_care_act aca specifically about employees and expressed concerns that this failure_to_file may subject his employees to irs penalties the department of labor forwarded your letter to me because the filing_requirements raised in the letter are under irs jurisdiction sec_6056 of the internal_revenue_code the code as added by the aca requires applicable large employers to file forms 1094-c and 1095-c with the irs and to furnish a copy of form 1095-c or an alternative statement to full-time employees the information on forms 1094-c and 1095-c relates to offers of health coverage to full- time employees this information is relevant to the employer shared responsibility provisions under sec_4980h of the code and to the eligibility of employees and their spouses and dependents for the premium_tax_credit under sec_36b of the code we cannot determine whether the filing deadline for returns is date for taxpayers filing electronically in addition sec_6056 does not require filing form 1095-c for all employees in general form 1095-c is only required to be filed for an employee who satisfied the applicable definition of full-time_employee or more hours_of_service per week for one or more months of the year no form 1095-c is required to be filed for part-time ----------------- failure_to_file the required data for over one third of his has failed to file any returns required under section may file all required returns before the deadline wrote -------- ------- ------- ------ ------- ------- ----------------- ------------------- has reason to believe failed to file form 1095-c for any specific employees would not be subject_to tax penalties in has all the necessary information about the employee such as conex-118976-16 employees or for certain employees in a permissible waiting or measurement_period if employee who was a full-time_employee for one or more months of the year he should confirm that records of hours worked i assure you connection with any failure_to_file form 1095-c if penalties for non-filing are applicable the employer with filing responsibility under sec_6056 would owe the penalty not the individual employee also while an employee may owe a payment if he or she fails to maintain minimum_essential_coverage or does not qualify for an exemption as required under the individual shared responsibility provisions of code sec_5000a the filing or non-filing of form 1095-c does not affect this payment to show compliance with the individual shared responsibility provision an employee with full year coverage checks the appropriate box on his or her individual tax_return if the employee maintained the necessary coverage he or she can check this box whether or not the employee received a form 1095-b or form 1095-c indicating enrollment i hope this information is helpful if you have any questions please call me at -------------------- ---------------------- -------------------- sincerely or at christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
